SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Domestic demand grows 25% in March In the international market, our demand grew 27% São Paulo, April 19, 2011 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of March 2011. Domestic market In the domestic market, which includes Pantanal’s data, we achieved a demand growth (in RPK) of 25.2%, combined with an increase of 14.6% in the supply (in ASKs), compared with March 2010, which led to an increase in the load factor of 5.8 p.p. to 68.7%. Our market share in the domestic market was 41.8%. In March we had high concentration of leisure passengers mainly due to the carnival holiday that, this year, happened in March, which led to an increase in load factor and a consequent mid single digit reduction in yield, since those passengers buy their tickets in advance and use reward tickets from the loyalty program. International market In the international market, compared to the same month last year, we saw a rise of 26.7% in demand with a 12.1% increase in supply resulting in an increase of 9.3 p.p. in load factor reaching 80.3%. Our market share among Brazilian carriers in March was 86.1%. In the international market, the demand of passengers traveling between Brazil and abroad remained strong. The international yield in dollars remained stable compared with the previous month. Tables See below our operating data: Domestic Market March 2011 March 2010 Var. % YoY February 2011 Var. % MoM Jan-Mar 2011 Jan-Mar 2010 Var. % YoY TAM ASK (millions) – Supply 4.073 3.555 14,6% 3.666 11,1% 11.933 10.566 12,9% RPK (millions) – Demand 2.797 2.235 25,2% 2.303 21,5% 8.411 7.327 14,8% Load Factor 68,7% 62,9% 5,8 p.p. 62,8% 5,9 p.p. 70,5% 69,3% 1,1 p.p. Market share 41,8% 41,9% -0,1 p.p. 39,6% 2,3 p.p. 41,8% 42,6% -0,8 p.p. International Market March 2011 March 2010 Var. % YoY February 2011 Var. % MoM Jan-Mar 2011 Jan-Mar 2010 Var. % YoY TAM ASK (millions) – Supply 2.367 2.112 12,1% 2.134 10,9% 6.872 6.146 11,8% RPK (millions) – Demand 1.901 1.501 26,7% 1.647 15,4% 5.475 4.721 16,0% Load Factor 80,3% 71,0% 9,3 p.p. 77,2% 3,1 p.p. 79,7% 76,8% 2,9 p.p. Market share 86,1% 88,0% -2,0 p.p. 85,9% 0,2 p.p. 85,8% 86,7% -0,9 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 51 cities in Brazil and 19 cities in South America, the United States and Europe. Through agreements with companies in Brazil and abroad, our network encompasses a further 89 airports in Brazil and 87 international destinations, including Asia. In March 2011 our market share was 41.8%, and is also the country's leading player among Brazilian airlines that operate international routes, with 86.1% market share. With the largest passenger aircraft fleet in the country (153 aircraft), we offer customer service marked by our Spirit to Serve and seeks to make air travel more accessible to the general public. We were the first Brazilian airline to offer a loyalty program, TAM Fidelidade, which has already issued 13 million tickets in exchange for points and is part of the Multiplus network, which today has 8 million members. Member of Star Alliance – the world's largest airline alliance – since May 2010, we are part of a network with 1,160 destinations in 181 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 19, 2011 TAM S.A. By: /
